Case 6:20-cv-00804-ADA Document 47-29 Filed 02/23/21 Page 1 of 3




           EXHIBIT	  28	  
     Case 6:20-cv-00804-ADA Document 47-29 Filed 02/23/21 Page 2 of 3



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


EXPRESS MOBILE, INC.,                 Civil Action No. 6:20-cv-00803-ADA

                 Plaintiff,           Jury Trial Demanded

     v.

GOOGLE LLC,

                 Defendant.



                   DECLARATION OF JEFF SAMUELSON
        Case 6:20-cv-00804-ADA Document 47-29 Filed 02/23/21 Page 3 of 3



       1.      I, Jeff Samuelson, am the Chief Executive Officer of Plaintiff Express Mobile, Inc.

(“Express Mobile”) and a member of Express Mobile’s Board of Directors. I make this declaration

based on my own personal knowledge.

       2.      I currently reside and have resided for many years in the town of Hartsdale, which

is in Westchester, New York.

       3.      Before the COVID-19 pandemic, I traveled frequently on business and pleasure,

including traveling to Texas. I plan to do so once again as soon as the pandemic is more normalized

and vaccination is available.

       4.      I understand that I will be a witness at trial in Express Mobile’s case against Google.

I am willing and plan to travel to either Austin, Texas or Waco, Texas to appear at trial in this case.

       5.      The flight from New York to Austin or Waco, Texas, would be shorter for me than

traveling from New York to San Francisco, and as such more convenient.



       I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 12, 2021.


                                                               _____________________
                                                               Jeff Samuelson




                                                  1
